Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00418-CV

                                       IN RE Gary Wayne INMON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: July 3, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 20, 2019, relator filed a petition for writ of mandamus, in which he also requested

a stay of trial set for June 24, 2019. After considering the petition and the record, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a). The request for a stay is denied as moot.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 18-1857-CV-C, styled In the Matter of the Marriage of Christine Ann Inmon
and Gary Wayne Inmon, pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable Daniel
H. Mills presiding.